U.S.

EXHIBIT 10.35

 

   JAZZ PHARMACEUTICALS PLC

Notice of Grant of Stock Options

   ID:

and Option Agreement

   3180 PORTER DR    PALO ALTO, CA 94304

[Name]

   Option Number:

[Address]

   Plan:                                                 2007

 

     

 

Effective [date], you have been granted a(n) [Incentive][Nonstatutory] Stock
Option to buy [number] Ordinary Shares of JAZZ PHARMACEUTICALS PLC (the Company)
at $[price] per Ordinary Share.

  

The total option exercise price of the Ordinary Shares granted is $[price].

  

Ordinary Shares in each period will become fully vested on the date shown.

    

Ordinary Shares

  

Vest Type

  

Full Vest

  

Expiration

 

[number of shares]

  

[schedule of vesting]

  

[fully-vested date]

  

[expiration date]

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s 2007 Equity Incentive Plan as amended (the “Plan”) and the Option
Agreement, all of which are attached and made a part of this document.

By your signature, you also acknowledge receipt of, and understand and agree to,
this Option Grant Notice, the Option Agreement and the Plan. You acknowledge and
agree that this Option Grant Notice and the Option Agreement may not be
modified, amended or revised except in a writing signed by you and a duly
authorized officer of the Company. You further acknowledge that as of the Date
of Grant, this Option Grant Notice, the Option Agreement, and the Plan set forth
the entire understanding between you and the Company regarding the acquisition
of Ordinary Shares of the Company and supersede all prior oral and written
agreements, promises and/or representations on that subject with the exception
of (i) options previously granted and delivered to you under the Plan, (ii) any
other specific written agreement between you and the Company and (iii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law. By accepting this option, you consent to receive
Plan documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

          JAZZ PHARMACEUTICALS PLC     Date           [Name]     Date

 

  

Date:

     

Time:

  



--------------------------------------------------------------------------------

U.S.

JAZZ PHARMACEUTICALS PLC

2007 EQUITY INCENTIVE PLAN

OPTION AGREEMENT

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Jazz Pharmaceuticals plc (the “Company”) has granted you an option
under its 2007 Equity Incentive Plan (the “Plan”) to purchase the number of
Ordinary Shares indicated in your Grant Notice at the exercise price indicated
in your Grant Notice. The option is granted to you effective as of the date of
grant set forth in the Grant Notice (the “Date of Grant”). If there is any
conflict between the terms in this Option Agreement and the Plan, the terms of
the Plan will control. Capitalized terms not explicitly defined in this Option
Agreement or in the Grant Notice but defined in the Plan shall have the same
definitions as in the Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1.        VESTING. Subject to Section 10 and the limitations contained herein,
your option will vest as provided in your Grant Notice, provided that vesting
will cease upon the termination of your Continuous Service.

2.        NUMBER OF SHARES AND EXERCISE PRICE. The number of Ordinary Shares
subject to your option and your exercise price per Ordinary Share referenced in
your Grant Notice may be adjusted from time to time for Capitalization
Adjustments.

3.        EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your option until you have completed at least
six (6) months of Continuous Service measured from the Date of Grant, even if
you have already been an employee for more than six (6) months. Consistent with
the provisions of the Worker Economic Opportunity Act, you may exercise your
option as to any vested portion prior to such six (6) month anniversary in the
case of (i) your death or disability, (ii) a Corporate Transaction in which your
option is not assumed, continued or substituted, (iii) a Change in Control or
(iv) your termination of Continuous Service on your “retirement” (as defined in
the Company’s benefit plans).

4.        METHOD OF PAYMENT. You must pay the full amount of the exercise price
for the Ordinary Shares you wish to exercise. You may pay the exercise price in
cash or by check, bank draft or money order payable to the Company (subject to
Section 5) or in one or more of the following manners:

(a)        Provided that at the time of exercise the Ordinary Shares are
publicly traded, pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board that, prior to the issuance of Ordinary
Shares, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate

 

1.



--------------------------------------------------------------------------------

exercise price to the Company from the sales proceeds. This manner of payment is
also known as a “broker-assisted exercise”, “same day sale”, or “sell to cover”.

  (b)        Provided that at the time of exercise the Ordinary Shares are
publicly traded, by delivery to the Company (either by actual delivery or
attestation) of already-owned Ordinary Shares that are owned free and clear of
any liens, claims, encumbrances or security interests, and that are valued at
Fair Market Value on the date of exercise. “Delivery” for these purposes, in the
sole discretion of the Company at the time you exercise your option, will
include delivery to the Company of your attestation of ownership of such
Ordinary Shares in a form approved by the Company. You may not exercise your
option by delivery to the Company of Ordinary Shares if doing so would violate
the provisions of any law, regulation or agreement restricting the redemption of
the Ordinary Shares.

5.        PAYMENT OF PAR (NOMINAL) VALUE. To the extent that any Ordinary Shares
issued upon exercise of your option are newly issued Ordinary Shares, you must
pay in cash or by check, bank draft or money order payable to the Company an
amount equal to the par value of such number of newly issued Ordinary Shares
(rounded up to the nearest whole cent).

6.        WHOLE SHARES. You may exercise your option only for whole Ordinary
Shares.

7.        SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the Ordinary Shares
issuable upon such exercise are then registered under the Securities Act or, if
such Ordinary Shares are not then so registered, the Company has determined that
such exercise and issuance would be exempt from the registration requirements of
the Securities Act. The exercise of your option also must comply with other
applicable laws and regulations governing your option, and you may not exercise
your option if the Company determines that such exercise would not be in
material compliance with such laws and regulations.

8.        TERM. You may not exercise your option before the commencement or
after the expiration of its term. The term of your option commences on the Date
of Grant and expires, subject to the provisions of Section 5(g) of the Plan,
upon the earliest of the following:

  (a)        three (3) months after the termination of your Continuous Service
for any reason other than your Disability or death (except as otherwise provided
in Section 8(c) below); provided, however, that if during any part of such three
(3) month period your option is not exercisable solely because of the condition
set forth in the section above relating to “Securities Law Compliance,” your
option will not expire until the earlier of the Expiration Date or until it has
been exercisable for an aggregate period of three (3) months after the
termination of your Continuous Service; provided further, that if (i) you are a
Non-Exempt Employee, (ii) your Continuous Service terminates within six
(6) months after the Date of Grant, and (iii) you have vested in a portion of
your option at the time of your termination of Continuous Service, your option
will not expire until the earlier of (x) the later of (A) the date that is seven
(7) months after the Date of Grant, and (B) the date that is three (3) months
after the termination of your Continuous Service, and (y) the Expiration Date;



--------------------------------------------------------------------------------

  (b)        twelve (12) months after the termination of your Continuous Service
due to your Disability (except as otherwise provided in Section 8(c) below);

  (c)        eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates;

  (d)        the Expiration Date indicated in your Grant Notice; or

  (e)        the day before the tenth (10th) anniversary of the Date of Grant.

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant of your option and
ending on the day three (3) months before the date of your option’s exercise,
you must be an employee of the Company or an Affiliate, except in the event of
your death or Disability. The Company has provided for extended exercisability
of your option under certain circumstances for your benefit but cannot guarantee
that your option will necessarily be treated as an Incentive Stock Option if you
continue to provide services to the Company or an Affiliate as a Consultant or
Director after your employment terminates or if you otherwise exercise your
option more than three (3) months after the date your employment with the
Company or an Affiliate terminates.

9.        EXERCISE.

  (a)        You may exercise the vested portion of your option during its term
by (i) delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.

  (b)        By exercising your option you agree that, as a condition to any
exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (i) the exercise of
your option or (ii) the disposition of Ordinary Shares acquired upon such
exercise.

  (c)        If your option is an Incentive Stock Option, by exercising your
option you agree that you will notify the Company in writing within fifteen
(15) days after the date of any disposition of any of the Ordinary Shares issued
upon exercise of your option that occurs within two (2) years after the date of
your option grant or within one (1) year after such Ordinary Shares are
transferred upon exercise of your option.

10.      CHANGE IN CONTROL.

  (a)        If your Continuous Service terminates either within twelve
(12) months following or one (1) month prior to the effective date of a Change
in Control due to an Involuntary Termination Without Cause, the vesting and
exercisability of your option shall be accelerated in full.



--------------------------------------------------------------------------------

  (b)        For purposes of this Option Agreement, “Involuntary Termination
Without Cause” means the involuntary termination of your Continuous Service for
reasons other than death, Disability, or Cause. Any determination by the Company
that your Continuous Service was terminated by reason of dismissal without Cause
for the purposes of this Option Agreement shall have no effect upon any
determination of the rights or obligations of you or the Company for any other
purpose.

11.      PARACHUTE PAYMENTS.

  (a)        If any payment or benefit you would receive from the Company or
otherwise in connection with a Change in Control or other similar transaction
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount ((x) or (y)), after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the manner that results in the greatest
economic benefit for you.

  (b)        The independent registered public accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the event described in Section 280G(b)(2)(A)(i) of the Code shall perform the
foregoing calculations. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such Change in Control or similar transaction, the
Company shall appoint a nationally recognized independent registered public
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such independent
registered public accounting firm required to be made hereunder.

  (c)        The independent registered public accounting firm engaged to make
the determinations hereunder shall provide its calculations, together with
detailed supporting documentation, to the Company and you within thirty
(30) calendar days after the date on which your right to a Payment is triggered
(if requested at that time by the Company or you) or such other time as
reasonably requested by the Company or you. Any good faith determinations of the
independent registered public accounting firm made hereunder shall be final,
binding and conclusive upon the Company and you.

12.      TRANSFERABILITY. Your option is not transferable, except by will or by
the laws of descent and distribution, and is exercisable during your life only
by you. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
option. In addition, if permitted by the Company you may transfer your option to
a



--------------------------------------------------------------------------------

trust if you are considered to be the sole beneficial owner (determined under
Section 671 of the Code and applicable state law) while the option is held in
the trust, provided that you and the trustee enter into a transfer and other
agreements required by the Company.

13.      OPTION NOT A SERVICE CONTRACT. Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment. In addition, nothing in your option shall obligate the Company or an
Affiliate, their respective shareholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

14.      WITHHOLDING OBLIGATIONS.

  (a)        At the time you exercise your option, in whole or in part, and at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “same day sale”
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board to the extent permitted by the Company), any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or an Affiliate, if any, which arise in connection with the exercise of
your option.

  (b)        If this option is a Nonstatutory Stock Option, then upon your
request and subject to approval by the Company, and compliance with any
applicable legal conditions or restrictions, the Company may withhold from fully
vested Ordinary Shares otherwise issuable to you upon the exercise of your
option a number of whole Ordinary Shares having a Fair Market Value, determined
by the Company as of the date of exercise, not in excess of the minimum amount
of tax required to be withheld by law (or such lower amount as may be necessary
to avoid classification of your option as a liability for financial accounting
purposes). Any adverse consequences to you arising in connection with such share
withholding procedure shall be your sole responsibility.

  (c)        You may not exercise your option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied. Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company shall have no obligation to issue a certificate for such
Ordinary Shares or release such Ordinary Shares from any escrow provided for
herein unless such obligations are satisfied.

15.      TAX CONSEQUENCES. You hereby agree that the Company does not have a
duty to design or administer the Plan or its other compensation programs in a
manner that minimizes your tax liabilities. You will not make any claim against
the Company, or any of its Officers, Directors, Employees or Affiliates related
to tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per Ordinary Share specified in the Grant Notice
is at least equal to the “fair market value” per Ordinary Share on the Date of
Grant and there is no other impermissible deferral of compensation associated
with the option.



--------------------------------------------------------------------------------

16.      NOTICES. Any notices provided for in your option or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company. The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this option by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting this
option, you consent to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

17.      GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your option, and
is further subject to all interpretations, amendments, rules and regulations,
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.